FILED
                            NOT FOR PUBLICATION                              MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50474

               Plaintiff - Appellee,              D.C. No. 2:07-cr-01220-PSG

  v.
                                                  MEMORANDUM *
JIAN DONG MAI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jian Dong Mai appeals from the 46-month sentence imposed following his

guilty-plea conviction for distribution of and possession with intent to distribute

ketamine, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(D). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Mai’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                    09-50474